Schultheis, J.
(dissenting) — Although a close call, I agree with the majority’s decision there was sufficient evidence in the record to support the intent to deliver conviction. However, I find insufficient evidence of manufacture of methamphetamine and would reverse that conviction.
In my opinion, even viewing the evidence in the light most favorable to the State, no rational trier of fact could have found on the facts and instructions presented that Leiton Zunker was guilty of manufacturing methamphetamine. The term manufacture was defined in jury instruction 12: “Manufacture means the production, preparation, propagation, compounding, conversion, processing, directly or indirectly, of any controlled substance.” Clerk’s Papers (CP) at 36. Jury instruction 14 stated:
To convict the defendant, Leiton L. Zunker, of the crime of manufacture of a controlled substance as charged in Count I of the Information, each of the following elements of the crime must be proved beyond a reasonable doubt:
(1) That on or about April 19, 1999, the defendant manufactured a controlled substance or was an accomplice to one who manufactured a controlled substance;
(2) That the defendant knew that the substance manufactured was a controlled substance, methamphetamine, and
(3) That the said act or acts occurred in the State of Washington.
If you find from the evidence that each of these elements has been proved beyond a reasonable doubt, then it will be your duty to return a verdict of guilty.
On the other hand, if, after weighing all of the evidence, you have a reasonable doubt as to any one of these elements, then it will be your duty to return a verdict of not guilty
CP at 38.
The events of the circumstances leading to Mr. Zunker’s arrest were presented to the jury by officers who were *142present at the scene on the date in question. Detective Terry Boehmler, a member of the Tri-City Metro Drug Task Force, explained to the jury in great detail how methamphetamine is manufactured utilizing the Nazi method. He explained each ingredient (and possible substitutes) as well as the chemical solvents and cookware needed to prepare a batch of methamphetamine. He explained the street term “cook” meant to mix the necessary ingredients together to create the illegal drug. Report of Proceedings (RP) at 171-72. Vital to my decision is Detective Boehmler’s uncontested testimony that no evidence of a methamphetamine “cook” was found in the vehicle Mr. Zunker was driving on the date in question. RP at 190-91. Nevertheless, the majority is satisfied that the presence of extracted pseudoephedrine and an empty anhydrous ammonia tank in the vehicle at the time of the traffic stop was sufficient evidence of manufacture of methamphetamine. I respectfully disagree.
A passenger in the vehicle claimed ownership of the bag in which the extracted pseudoephedrine was found. Mr. Zunker testified he had borrowed the car from a friend. Although he admitted placing the empty ammonia canister in the trunk of the vehicle, he did not claim any ownership of it. Mr. Zunker fully cooperated with the officers at the scene. He even willingly opened the trunk of the vehicle for them. Unlike the evidence gathered and considered by the Todd2 court, here the officers found only one ingredient in the vehicle that was even applicable in the manufacture of methamphetamine. At most, this record provides evidence that Mr. Zunker may have been preparing to prepare the illegal substance. Because this activity is not included in the definition of manufacture found in the jury instruction, the first two elements in the “to convict” jury instruction cannot be proven beyond a reasonable doubt. Accordingly, I cannot endorse the jury’s finding of guilt on the manufacturing charge.
Review denied at 148 Wn.2d 1012 (2003).

 State v. Todd, 101 Wn. App. 945, 6 P.3d 86 (2000).